Affirmed and
Memorandum Opinion filed March 1, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00615-CR
____________
 
JAMES ANDREW BLACK, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 1203341
 
 
 

MEMORANDUM
OPINION
            Pursuant to a plea bargain, appellant entered a plea of
guilty to the offense of murder and the trial court sentenced appellant to
confinement for fifteen years in the Institutional Division of the Texas
Department of Criminal Justice.  The trial court granted permission to appeal.  See
Tex. R. App. P. 25.2(a)(2)(B).  Appellant filed a notice of appeal.
            Appellant’s appointed counsel filed a brief in which she
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967),
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  At appellant’s request, the record was provided to him.  On January
10, 2011, appellant filed a pro se response to counsel’s brief.
            We have carefully reviewed the record, counsel’s brief, and
appellant’s response, and agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible error in the record.  A discussion of
the brief would add nothing to the jurisprudence of the state.  We are not to
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
 
Panel consists of Chief Justice
Hedges, Justices Frost and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).